Title: Philip Mazzei to the American Peace Commissioners, 2 November 1782
From: Mazzei, Philip
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Gentlemen,
Hague, 2. Novr. 1782.
What I am going to mention to your Excellencies will, I hope, apologize for the liberty I take of addressing myself to you. In January 79. I was appointed by the Government of Virginia to go to Europe to transact there some business of importance for the State. I was taken prisoner in coming, & did not recover my liberty ’till Novr. the same year. I arrived at Paris the Spring following, & consulted His Excellency Dr. Franklin, to whom I had the honour of having been long personally known, according to the written Instructions I had recd. from the Executive. Not to trouble your Excellencies with a long detail of particulars, which are no ways necessary, I shall only inform you that after a variety of disappointments, proceeding from the miscarriage & neglect of sending papers from Virginia, probably occasioned by the confusions there, & from other causes, such as the non payment of bills drawn in my favour by order of the State, I find myself reduced to the necessity of requesting your assistance to enable me to go to my family in France, & from thence with them to America. In consequence of the disappointments I met with, I disposed of a little estate in Tuscany to defray the expences I was necessarily obliged to incur. This supply has long been expended. A stranger as I am in this Country, & trusting to meet with Mr. Adams, & to receive his assistance & advice, I am at a loss how to raise money on my own credit, or on the property I have in Virginia. The favour therefore which I am to request of your Excellencies is, that you would furnish me, either on the credit of the State, or my own, with a sufficient sum for the purpose above-mentioned, or that you would recommend me to some person who is able & willing to advance me that sum on either of those credits. I am further induced to make & to urge this request, because I am induced to believe, from the last letter I recd. from Government, that it is imagined there, that I have recd. the money which was appointed for me, & of course I can have no expectations from home. Permit me to beg the favour of an answer directed to me chez George Henrie Lÿsson dans la grande Cour de l’Empereur á Amsterdam, & to have the honour of signing myself most respectfully, Gentlemen, your Excellencies most Humble & most Obedient Servant
Philip Mazzei
Their Excellencies Dr. Ben: Franklin, John Adams, & John Jay, Ministers Pl. &c.
 
Notation: Philip Mazzei, 29bre. 1779.
